
	
		I
		112th CONGRESS
		2d Session
		H. R. 4312
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Bishop of New
			 York (for himself, Mr. Turner of New
			 York, Mr. Crowley,
			 Mr. Kissell,
			 Ms. Richardson,
			 Mr. Towns,
			 Ms. Norton,
			 Mrs. Davis of California, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend chapter 21 of title 5, United States Code, to
		  provide that fathers of certain permanently disabled or deceased veterans shall
		  be included with mothers of such veterans as preference eligibles for treatment
		  in the civil service.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Star Fathers Act of
			 2012.
		2.Preference eligible
			 treatment for fathers of certain permanently disabled or deceased
			 veteransSection 2108(3) of
			 title 5, United States Code, is amended by striking subparagraphs (F) and (G)
			 and inserting the following:
			
				(F)the parent of an individual who lost his or
				her life under honorable conditions while serving in the armed forces during a
				period named by paragraph (1)(A) of this section, if—
					(i)the spouse of that parent is totally and
				permanently disabled; or
					(ii)that parent, when preference is claimed, is
				unmarried or, if married, legally separated from his or her spouse;
					(G)the parent of a service-connected
				permanently and totally disabled veteran, if—
					(i)the spouse of that parent is totally and
				permanently disabled; or
					(ii)that parent, when preference is claimed, is
				unmarried or, if married, legally separated from his or her spouse;
				and
					.
		3.Effective
			 dateThe amendment made by
			 this Act shall take effect 90 days after the date of enactment of this
			 Act.
		
